Title: From James Madison to Thomas Jefferson, 12 February 1783
From: Madison, James
To: Jefferson, Thomas


My dear Sir
Philada. Feby. 12th. 1783.
I acknowledged yesterday by the post your two favors of the 30th. ult: & 7th. inst: I add this by Col: Jameson just to inform you that your letter to the Secy. of F. A. has been referred to a Committee consisting of Mr. Jones, Mr. Rutlidge & Mr. Wilson, who are to confer with Mr. Morris as Agent of Marine, and report to Congs. whether any and what remedy can be applied to your embarrassments. I made the first acquainted with the ideas suggested in your last letter, and he will take care to lead the attention of his Colleagues and of Mr. M. to them as far as may be requisite & proper. Mr. Livingston was not here when your letter to him came to hand: but he is now returned. I will take occasion to speak with him before the next post, and will give you the result as well as of the commitment of your letter, if any thing shall have come of it. In the mean time accept of my unfeigned regards.
J. Madison Jr
